Citation Nr: 1735585	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO. 17-09 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs National Cemetery Administration 
Memorial Programs Service in Elwood, Illinois


THE ISSUE

Entitlement to a Government-furnished headstone or grave marker.


ATTORNEY FOR THE BOARD

M. Neal, Associate Counsel








INTRODUCTION

The Veteran served on active duty from December 1941 to March 1947. Unfortunately, he died on in February 1988. The Appellant is the Veteran's spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2015 decision of the Department of Veterans Affairs (VA) National Cemetery Administration (NCA) Memorial Programs Service in Elwood, Illinois, that denied the Appellant's claim for a Government-furnished headstone or grave marker.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran, who died prior to November 1, 1990, is interred in a private cemetery, and his grave is currently marked with a privately-purchased headstone or grave marker.


CONCLUSION OF LAW

The criteria for entitlement to a Government-furnished headstone or grave marker have not been met. 38 U.S.C.A. § 2306 (West 2014); 38 C.F.R. § 38.631 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify & Assist

At the outset of this decision, the Board finds that the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103 , 5103A, and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, are not applicable to this claim because the law is dispositive of the issue. See Sabonis v. Brown, 6 Vet. App. 426 (1994).

Where, as here, the law is dispositive in a matter, the notice provisions of the VCAA have no effect. Manning v. Principi, 16 Vet. App. 534, 542-543 (2002). That is because no further notice or assistance to the Appellant would result in a different outcome because the facts make clear that entitlement to a Government-furnished headstone or grave marker for the Veteran is not warranted based on his date of death and the fact that his burial plot or grave is currently marked by a monument or grave marker. Accordingly, the Board finds that a remand for additional notice or development is not necessary. See Dela Cruz v. Principi, 15 Vet. App. 143  (2001); VAOPGCPREC 5-2004; Livesay v. Principi, 15 Vet. App. 165 (2001) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law).

Legal Criteria & Analysis

Any person classified as a "Veteran" is eligible for burial in a national cemetery. 38 U.S.C.A. § 2402 ; 38 C.F.R. § 38.620 (a). A veteran is "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable." 38 U.S.C.A. § 101 (2); 38 C.F.R. § 3.1 (d). In this case, there is no dispute that the decedent meets the criteria for classification as a veteran.

VA is authorized to furnish a headstone or marker allowance for unmarked graves under 38 U.S.C.A. § 2306 and 38 C.F.R. §§ 38.630-38.633. Pursuant to 38 U.S.C.A. § 2306 (a), the Secretary shall furnish, when requested, appropriate Government headstones or markers at the expense of the United States for the unmarked graves of the following: (1) any individual buried in a national cemetery or in a post cemetery; (2) any individual eligible for burial in a national cemetery (but not buried there) except for those persons or classes of persons enumerated in section 2402(4), (5), and (6) of this title; (3) Soldiers of the Union and Confederate Armies of the Civil War; (4) any individual described in section 2402(5) of this title who is buried in a veteran's cemetery owned by a State; and (5) any individual who at the time of death was entitled to retired pay under chapter 1223 of title 10 [10 U.S.C. §§ 12731 et seq.] or would have been entitled to retired pay under that chapter but for the fact that the person was under 60 years of age. 

In December 2001, Congress passed the Veterans' Education and Benefits Expansion Act of 2001, Public Law 107-103. Prior to the passage of this Act, VA was restricted from furnishing a marker for an already marked grave. Pursuant to Public Law 107-103, Title V, Section 502, however, Section 2306 of Title 38, United States Code, was amended by adding subsection (d)(1) which established a five-year pilot program that directed VA to furnish an appropriate headstone or marker for the graves of eligible veterans buried in private cemeteries, regardless of whether the grave was already marked with a privately purchased marker. This amendment was specifically noted to apply with respect to markers for the graves of individuals who died on or after the date of the law's enactment, which was December 27, 2001. It was further indicated that the authority to furnish such a marker expired on December 31, 2006. 

However, under the Dr. James Allen Veteran Vision Equity Act of 2007, Public Law 110-157, Section 2306(d) was amended again, and the authority to provide a Government-furnished headstone or marker for privately marked graves of eligible veterans interred in private cemeteries became permanent. In addition, Section 203(b) of Public Law 110-157 made the second-marker benefit retroactive to November 1, 1990, and allowed VA to provide a headstone or marker for the graves of individuals who died on or after that date, regardless of whether the grave was already marked with a privately-purchased headstone or marker. 

Accordingly, as the law currently stands, under 38 U.S.C.A. § 2306 (d), the Secretary shall furnish, when requested, an appropriate Government headstone or marker at the expense of the United States for the grave of an individual described in paragraph (2) or (5) of subsection (a) who is buried in a private cemetery, notwithstanding that the grave is marked by a headstone or marker furnished at private expense. Such a headstone or marker may be furnished only if the individual making the request for the Government headstone or marker certifies to the Secretary that the headstone or marker will be placed on the grave for which the headstone or marker is requested, or, if placement on the grave is impossible or impracticable, as close as possible to the grave within the grounds of the cemetery in which the grave is located. 

Pursuant to the corresponding regulatory provisions under 38 C.F.R. § 38.631 (a) and (b), VA will furnish an appropriate Government headstone or marker for the grave of a decedent who (1) died on or after November 1, 1990; (2) is buried in a private cemetery; and (3) was eligible for burial in a national cemetery but is not an individual described in 38 U.S.C. § 2402 (4), (5) , or (6), but only if the individual requesting the headstone or marker certifies on VA Form 40-1330 that it will be placed on the grave for which it is requested or, if placement on the grave is impossible or impracticable, as close to the grave as possible within the grounds of the private cemetery where the grave is located. 38 C.F.R. § 38.631 (a), (b).

In an undated VA Form 40-1330, Application for Standard Government Headstone or Marker, the Appellant requested a flat bronze headstone or marker for the Veteran's gravesite. In the application, the Appellant indicated that the Veteran was buried in a private cemetery in a grave currently marked with a privately-purchased marker. See VA Form 40-1330, Box 3. The Appellant also indicated that the Veteran died on February [redacted], 1988. See VA Form 40-1330, Box 5B.

Along with her application, the Appellant submitted a certificate of military service for the Veteran reflecting honorable service with the United States Coast Guard from December 1941 to March 1947. In addition, the Appellant submitted a photograph of the Veteran's current grave marker.

Upon review of the record, the Board finds that the criteria for entitlement to a Government-furnished headstone or grave marker have not been met. There is no dispute of fact regarding the date of the Veteran's death. The Veteran's death certificate is not of record. However, the Appellant's statements of record and the submitted photograph of the Veteran's grave marker indicate the Veteran died on February [redacted], 1988. Further, the Appellant has indicated that the Veteran's grave is currently marked, as shown in the photograph. Therefore, as a matter of law, the Appellant's claim must be denied, as the Veteran's death occurred prior to the delimiting date of November 1, 1990, set forth by law for marked graves. 38 C.F.R. § 38.631.

The Board sympathizes with the Appellant. In rendering this decision, the Board has carefully considered the statements submitted in support of her claim. See February 2017 VA Form 27-0820; January 2017 VA Form 9; January 2017 VA Form 21-0958; July 2016 VA Form 21-0958; January 2016 correspondence. However, the Board is bound by the law and is without authority to grant benefits on an equitable basis. See 38 U.S.C.A. §§ 503, 7104 (West 2014); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994). The Board further observes that "no equities, no matter how compelling, can create a right to payment of the United States Treasury which has not been provided for by Congress." See Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992), citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990). Here, Congress has authorized VA to furnish a Government headstone or marker only for the graves of Veterans who died on or after November 1, 1990. 38 U.S.C.A. § 2306 (d); 38 C.F.R. § 38.631 (a), (b). Congress has not authorized this benefit for those Veterans who died prior to November 1, 1990, and who currently have marked graves, as in this case.

In closing, the Board notes that Congress has recently amended the law governing the furnishing of headstones and markers by VA. 38 U.S.C.A. § 2306(d)(4), the Miller-Blumenthal Veterans Health Care and Benefits Act of 2016. Specifically, the law now provides that, in lieu of a headstone or marker, VA may furnish a medallion or other device to signify a deceased individual's status as a Veteran, which would be attached to the privately-purchased headstone or marker. In amending the statute, Congress intended to provide a benefit for veterans who would be eligible for a Government-furnished headstone or marker but for the date of their death. Based on the facts of this case, it appears the Appellant may qualify for this benefit. The Board encourages the Appellant to consider applying for this benefit by filing a VA Form 40-1330M, Claim for Government Medallion for Placement in a Private Cemetery. 


ORDER

The claim of entitlement to a Government-furnished headstone or grave marker is denied.




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


